This case was set for submission on May 28th. Appellant filed his briefs in this court on May 24th, and on the same day filed a copy in the trial court, and had the attorneys for appellee served with notice of such filing. Appellee has filed a motion to dismiss the appeal on the ground that by reason of the failure to file briefs in time he has been prevented from properly making his defense in this court. When appellee insists upon the enforcement of the rules, and the court cannot say that it is evident ample time remains to appellee in which to answer, the appeal should be dismissed. Hamilton v. McLane, 147 S.W. 284, and cases therein cited. *Page 176 
Eleven assignments of error are briefed in this case; the brief containing 35 pages. We conclude that it was not incumbent upon appellees to undertake to answer the brief within the few days left them, and that their motion should be granted.
The appeal is dismissed for want of prosecution, and appellant is permitted to withdraw the transcript.